The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 8, 2022

                               2022COA102

No. 19CA2033, People v. Sellers — Crimes — Felony Murder;
Criminal Law — Sentencing — Presumption of Concurrence —
Life Imprisonment Without the Possibility of Parole;
Constitutional Law — Eighth Amendment — Cruel and Unusual
Punishments — Proportionality Review — Per Se Grave or
Serious Offenses

     A division of the court of appeals addresses three issues of

first impression, holding that (1) when a court imposes sentence on

multiple counts contemporaneously, and the court’s

pronouncement is silent or ambiguous as to whether the sentences

are concurrent or consecutive, the sentences are presumed to be

concurrent; (2) a sentence of life without the possibility of parole for

the crime of felony murder is not categorically unconstitutional; and

(3) felony murder is a per se grave or serious offense for purposes of

an abbreviated proportionality review.
COLORADO COURT OF APPEALS                                         2022COA102


Court of Appeals No. 19CA2033
El Paso County District Court No. 18CR6275
Honorable Lin Billings Vela, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Wayne Tc Sellers IV,

Defendant-Appellant.


          JUDGMENT AFFIRMED, SENTENCE AFFIRMED IN PART,
        VACATED IN PART, AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                            Opinion by JUDGE TOW
                       Dailey and Hawthorne*, JJ., concur

                         Announced September 8, 2022


Philip J. Weiser, Attorney General, Katharine J. Gillespie, Assistant Attorney
General, Carson D. Schneider, Assistant Attorney General Fellow, Denver,
Colorado, for Plaintiff-Appellee

Krista A. Schelhaas, Alternate Defense Counsel, Littleton, Colorado, for
Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Defendant, Wayne Tc Sellers IV, and several companions

 robbed two drug dealers at gunpoint. One of Sellers’s companions

 shot and killed the second victim. A jury convicted Sellers of five

 charges related to the victim who was killed: felony murder, three

 counts of attempted aggravated robbery, and conspiracy to commit

 aggravated robbery. The jury also convicted Sellers of aggravated

 robbery related to the other victim.

¶2    Sellers appeals his conviction and also challenges his

 sentence. We affirm his conviction and his sentence for felony

 murder but vacate his consecutive sentence for aggravated robbery.

 In addressing the challenges to his sentence, we address three

 issues of first impression: (1) we reject his categorical attack on his

 sentence to life without the possibility of parole for felony murder;

 (2) we conclude that felony murder is a per se grave or serious

 offense for purposes of an abbreviated proportionality review; and

 (3) we hold that where the trial court does not specify whether a

 defendant’s contemporaneously announced sentences are to be

 concurrent with or consecutive to one another, they are presumed

 to run concurrently.




                                    1
               I.   Sellers’s Attacks on His Conviction

¶3    Sellers raises two challenges to his conviction. He argues that

 the trial court erred by denying his motion to suppress statements

 he made to a detective. And he contends that the prosecutor

 engaged in misconduct warranting reversal. We address, and

 reject, each contention.

                       A.   Motion to Suppress

¶4    According to the testimony at the motions hearing, El Paso

 County Detective Jason Darbyshire, who had located Sellers in

 Holyoke, Colorado, arrested Sellers with the assistance of local law

 enforcement officers. Before Sellers was taken to the Phillips

 County Sheriff’s Office, Darbyshire told him,

           You are under arrest currently for an active
           warrant for first degree murder. Okay. Uh,
           basically, what I want to tell you is I would like
           to give you an opportunity to get your version
           of events out there; speak with you; see what
           went down. Okay? Obviously, I’ve got a lot of
           information ‘cause that’s why I’m here talking
           to you. But, it’s up to you, if you don’t want to
           talk to me then, then that’s your right to. But
           if you do want to speak then we can go back to
           their police station we can have a chat and
           maybe iron a couple of things out.




                                   2
 Darbyshire asked Sellers what he wanted to do, and Sellers replied,

 “[U]h, which would be better?” Darbyshire responded,

             Well, I mean, it’s totally up to you man. Okay.
             You are under arrest either way. Okay. So
             there’s a lot of. Before we can talk about the
             specifics of the case there’s a lot of
             administrative parts and stuff that we’ve got to
             cover and a lot of legal stuff that you need to
             be aware of. Okay? So, do you think that is
             something you would like to do is make a
             statement in reference to this case? Or, is that
             not something you would like to do?

¶5      Sellers answered, “It is.” Darbyshire then explained to him

 that he would be transported to the Phillips County Sheriff’s Office

 to “hopefully get some things squared out.”

¶6      At the sheriff’s office, Darbyshire read Sellers his Miranda

 rights, see Miranda v. Arizona, 384 U.S. 436 (1966).1 After reading


 1   The Miranda advisement was as follows:

             There are certain constitutional rights that are
             afforded to you. You’ve probably heard it a
             million times in television, movies, whatever,
             but I’m going to explain those to you now.
             Okay. Just so we’re on the same page. You do
             have the right to remain silent. Anything you
             say can and will be used against you in a court
             of law. You have the right to hire an attorney
             and have him or her present during any
             questioning if you wish. If you cannot afford to


                                     3
 Sellers his rights, Darbyshire asked him, “[D]o you understand

 those rights as I’ve explained them to you?” Sellers said, “Yes.”

 Darbyshire then confirmed that Sellers still wished to speak with

 him. Sellers, again, said yes.

¶7    The questioning, which was video-recorded, took place shortly

 after midnight and lasted ninety minutes. Sellers gave his version

 of the events, answered Darbyshire’s questions, and even drew

 pictures to help illustrate certain scenes from the robberies.

¶8    Before trial, Sellers moved to suppress the initial audio-

 recorded police stop and the video-recorded interview at the sheriff’s

 office. The trial court denied the motion as to both recordings. At

 trial, only the video-recorded interview was admitted.

                       1.    Standard of Review

¶9    When reviewing a suppression order, we defer to the trial

 court’s factual findings if they are supported by competent evidence

 in the record. Verigan v. People, 2018 CO 53, ¶ 18. However,



           hire an attorney, one will be appointed to
           represent you before any questioning if you
           decide to do that route. You can decide at any
           time not to make any statements or answer
           any questions.


                                   4
  “[w]hen the interrogation is audio or video-recorded, and there are

  no disputed facts outside the recording pertinent to the suppression

  issue, we are in the same position as the trial court in determining

  whether the statements should or should not be suppressed under

  the totality of the circumstances.” People v. Ramadon, 2013 CO 68,

  ¶ 21. In that case, we review de novo the legal effect of those facts.

  People v. Liggett, 2014 CO 72, ¶ 19.

                              2.    Analysis

¶ 10   We disagree with Sellers’s contention that his waiver of his

  Miranda rights was not voluntary, intelligent, and knowing.

¶ 11   “A waiver of Miranda rights is involuntary ‘only if coercive

  governmental conduct — whether physical or psychological —

  played a significant role in inducing the defendant to make the

  confession or statement.’” People v. Jiminez, 863 P.2d 981, 984

  (Colo. 1993) (quoting People v. May, 859 P.2d 879, 883 (Colo.

  1993)). We look to the totality of the circumstances to determine

  whether an interrogation was coercive and consider the following

  nonexclusive factors:

           whether the defendant was in custody;

           whether the defendant was free to leave;


                                     5
        whether the defendant was aware of the situation;

        whether the police read Miranda rights to the defendant;

        whether the defendant understood and waived Miranda

         rights;

        whether the defendant had an opportunity to confer with

         counsel or anyone else prior to or during the

         interrogation;

        whether the statement was made during the

         interrogation or volunteered later;

        whether the police threatened the defendant or promised

         anything expressly or impliedly;

        the method of the interrogation;

        the defendant’s mental and physical condition just prior

         to the interrogation;

        the length of the interrogation;

        the location of the interrogation; and

        the physical conditions of the location where the

         interrogation occurred.

People v. Zadran, 2013 CO 69M, ¶ 11.



                                   6
¶ 12   We disagree with Sellers that his waiver was invalid because

  he was encouraged to speak before being read his Miranda rights.

  Rather, Darbyshire told Sellers twice that he was giving him the

  option to tell his version of the events. Darbyshire also said, “[I]f

  you don’t want to talk to me then, then that’s your right to” and “it’s

  totally up to you man.” Moreover, Darbyshire needed to know

  where to take Sellers: if Sellers wished to talk, he would be taken to

  the sheriff’s office for questioning; if not, he would be taken to the

  jail for booking. None of these statements encouraged Sellers to

  speak; they merely gave Sellers the option to do so.

¶ 13   We further disagree with Sellers that the following statements

  made by Darbyshire were improper promises that induced him to

  speak:

            “I kinda just want to give you a chance to explain

             what happened and how all that went down just so I

             have a clear picture of how everything transpired.”

            “Here’s the deal, I know you don’t know me, but I

             mean this isn’t an act. I’m a [sic] shoot straight

             with you and if stuff is not good news, I’ll tell you

             it’s not good news.”

                                     7
           “I’m going to make sure that you get a fair shake as

               well.”

  These statements are not promises and were not coercive. See id.

  at ¶ 19 (concluding that the statement made by an officer that “it

  would be in [the defendant’s] best interest” to speak was not

  coercive).

¶ 14   And we disagree with Sellers that his experience in the army,

  where soldiers are expected to answer questions in a

  command-heavy environment, influenced him to waive his Miranda

  rights.2 First, we note that there is no evidence that Darbyshire

  was aware of Sellers’s military background or attempted in any way

  to take advantage of it. See People v. Cisneros, 2014 COA 49, ¶ 84

  (“[A] defendant’s weakened mental condition, in the absence of

  deliberate exploitation and intimidation by law enforcement officers,

  is insufficient to render the defendant’s statements involuntary.”).

  In any event, the trial court noted that Sellers was only in the

  military for two years. And he was discharged for underage



  2At the motions hearing, Sellers provided expert testimony
  explaining the impact his military service had on his ability to
  consent for an interview.

                                    8
  drinking after being pulled over for driving under the influence.

  Based on these facts, the trial court concluded, with record

  support, that Sellers’s military background and experience did not

  impact the voluntariness of his waiver.

¶ 15   Lastly, we disagree with Sellers’s emphasis that his age —

  twenty years old — contributed to him believing he had no choice

  but to speak with Darbyshire. See People v. Kaiser, 32 P.3d 480,

  484 (Colo. 2001) (holding that age is another factor for courts to

  consider in analyzing whether a Miranda waiver is valid); Fare v.

  Michael C., 442 U.S. 707, 726-28 (1979) (noting that even juveniles

  can validly waive their Miranda rights).

¶ 16   Under the totality of the circumstances, Darbyshire’s behavior

  did not overbear Sellers’s will and, therefore, we conclude that

  Sellers’s waiver and his subsequent statements were voluntary. See

  Zadran, ¶ 10.

¶ 17   Next, we disagree with Sellers that his waiver was not knowing

  and intelligent because he was intoxicated and not properly advised

  of his Miranda rights.

¶ 18   A waiver must be made with full awareness regarding the

  nature of the rights being abandoned and the consequences of


                                    9
  abandoning them. See Jiminez, 863 P.2d at 984. “[I]ntoxication

  only invalidates an otherwise valid Miranda waiver if the court finds

  by a preponderance of the evidence that the defendant was so

  intoxicated as to be incapable of understanding the nature of his or

  her rights and the ramifications of waiving them.” People v. Bryant,

  2018 COA 53, ¶ 38. Sellers self-reported that he used marijuana

  two hours before the interrogation and cocaine nearly five hours

  before the interrogation. However, Sellers was not so intoxicated

  that he did not understand his rights and the consequences of

  waiving them. See id. Rather, as is clear from the video recording,

  Sellers was coherent, alert, and responsive during the interrogation.

¶ 19   We also disagree with Sellers that the Miranda advisement was

  insufficient because Darbyshire emphasized the word “hire,” did not

  say that an appointed attorney would be free, did not pause to ask

  Sellers if he understood each sentence, and read the advisement

  quickly and in a casual tone.

¶ 20   When officers inform suspects of their rights, the rights need

  not be rigidly expressed exactly as described in Miranda.

  Duckworth v. Eagan, 492 U.S. 195, 202 (1989). Rather, the

  warning needs to reasonably convey to the suspect their rights as


                                   10
  required by Miranda. Id. at 203; see Sanchez v. People, 2014 CO

  56, ¶¶ 16-17 (noting that Miranda advisements do not need to

  include terms like “free of charge”). When Darbyshire told Sellers

  that if he could not “afford to hire an attorney, one [would] be

  appointed to represent [him] before any questioning,” he clearly

  communicated that an appointed attorney is free.3 Further,

  Darbyshire also emphasized that Sellers could “decide at any time

  not to make any statements or answer any questions.” Finally, we

  are aware of no Colorado case law — and Sellers points us to none

  — requiring an officer to pause after each advisement to ask

  whether the suspect understood it. Thus, we conclude that

  Darbyshire reasonably conveyed Sellers’s rights to him.

¶ 21   In sum, Sellers voluntarily, intelligently, and knowingly waived

  his rights. And his statements during the interrogation were

  voluntary. Thus, the trial court did not err by denying the motion

  to suppress.




  3 Contrary to Sellers’s argument, Darbyshire’s vocal emphasis on
  the word “hire” actually drew a clear distinction between Sellers’s
  right to hire an attorney and, if he could not afford one, his right to
  have an attorney appointed to represent him.

                                     11
                     B.        Prosecutorial Misconduct

¶ 22   We also disagree with Sellers that the prosecutor committed

  misconduct in opening statement and closing statement by

  improperly (1) expressing a personal opinion about Sellers’s guilt,

  and (2) vouching for the credibility of witnesses.

                          1.     Standard of Review

¶ 23   We determine whether a prosecutor’s conduct was improper

  based on the totality of the circumstances. Wend v. People, 235

  P.3d 1089, 1096 (Colo. 2010). In doing so, we evaluate claims of

  improper argument in the context of the argument as a whole and

  in light of the evidence before the jury. People v. Conyac, 2014 COA

  8M, ¶ 132.

                                  2.   Analysis

¶ 24   We disagree with Sellers that the prosecutor expressed her

  personal opinion about his guilt during opening and closing

  statements by repeating that he “knew what he was doing.” In the

  prosecutor’s opening statement, she used this phrase to preview the

  evidence that she planned to introduce at trial and drew a

  reasonable inference from that evidence — that Sellers was a

  knowing participant in the offenses. See People v. Samson, 2012


                                       12
  COA 167, ¶ 31 (Prosecutors may “employ rhetorical devices and

  engage in oratorical embellishment and metaphorical nuance.”).

  Similarly, during her closing argument the prosecutor used this

  same phrase to summarize the evidence presented and to draw the

  same reasonable inference from that evidence. See id. (“Prosecutors

  may comment on the evidence admitted at trial and the reasonable

  inferences that can be drawn therefrom.”). Contrary to Sellers’s

  argument, nothing in the prosecutor’s theme in any way expressed

  the prosecutor’s personal beliefs.

¶ 25   Nor did the prosecutor express her personal opinion about

  Sellers’s guilt when, in closing argument, she said that “the

  defendant[] is absolutely guilty of all the crimes we’ve charged” him

  with. “Whether a statement improperly expresses the personal

  opinion of a prosecutor . . . requires a reviewing court to consider

  the language used, the context in which the statement was made,

  and any other relevant factors.” Domingo-Gomez v. People, 125 P.3d

  1043, 1051 (Colo. 2005).

¶ 26   The prosecutor was prefacing her argument that the evidence

  contradicted Sellers’s abandonment theory and was emphasizing

  the lack of evidence to support such a theory. See People v.


                                       13
  Denhartog, 2019 COA 23, ¶ 55 (noting that a prosecutor’s

  comments in direct response to defense arguments were not

  prejudicial misconduct); cf. People v. Esquivel-Alaniz, 985 P.2d 22,

  23 (Colo. App. 1999) (“[C]omment on the lack of evidence confirming

  a defendant’s theory of the case is permissible . . . .”). Further, the

  prosecutor’s statement was not preceded by an assertion of

  personal belief. See Samson, ¶¶ 33, 38 (perceiving no prosecutorial

  misconduct where prosecutor’s statements that “[t]he defendant is

  guilty” and “[h]e did this” were not preceded by a phrase like “I

  believe”). Indeed, a prosecutor would effectively be prohibited from

  arguing their case if they could not even express that the admitted

  evidence was sufficient to convict the defendant. See People v.

  Merchant, 983 P.2d 108, 115 (Colo. App. 1999) (concluding that

  prosecutor’s comment “that the ‘[defendant’s] guilty of the crime of

  theft,’ merely expressed the proposition that the evidence was

  sufficient to sustain a conviction” and was proper) (alteration in

  original).

¶ 27   Similarly, when viewed in context, the prosecutor’s statement

  during rebuttal that “[w]e believe we met our burden” was not

  improper. She made this statement while discussing a question on


                                     14
  the jury verdict form that the jurors would only reach if they first

  found that the prosecution had met its burden of proving the

  underlying offenses. The full context of her statement is important:

            If you don’t think we’ve proved beyond a
            reasonable doubt he’s guilty of these crimes,
            you don’t ever have to get to this, but we
            believe we did. We believe we met our burden.
            And if you believe likewise, we’re gonna ask
            you to find the easy question, that he also had
            a deadly weapon.

¶ 28   Although the reference to the prosecution’s “belief” was

  unnecessary and inartful, in context it is clear that the prosecutor

  was merely asserting that the evidence of Sellers’s guilt was

  sufficient for the jury to reach the question of whether he possessed

  a deadly weapon. And, significantly, the prosecutor emphasized

  that it was the jury’s job to decide this issue. Thus, we do not

  consider these statements “to have fallen to the level of improper

  expressions of the prosecutor’s personal opinion.” Domingo-Gomez,

  125 P.3d at 1052.

¶ 29   We also disagree with Sellers that the prosecutor improperly

  vouched for the credibility of witnesses in her opening statement

  when she said,




                                    15
            Now, I’m going to be up front with you. We
            had to make a deal with witnesses in order to
            get their truthful testimony. Now, we don’t like
            doing that. And you probably don’t like to
            hear that. But it is literally the only way we
            get an inside view of what happened that
            night. And I’m being up front with you so you
            know that.

¶ 30   In opening statement, a prosecutor is permitted to mention

  evidence that they believe in good faith will be admissible. See

  People v. Lucero, 714 P.2d 498, 503 (Colo. App. 1985) (citing 1 ABA,

  Standards for Criminal Justice, Standard 3-5.5 (2d ed. 1982)). The

  specifics of a plea agreement between the prosecution and a witness

  — including the requirement that the witness provide “truthful

  testimony” — is admissible, at least where the prosecutor does not

  express an opinion that the witness actually told the truth and

  there is no suggestion that the prosecutor possesses information

  unavailable to the jury. People v. Coughlin, 304 P.3d 575, 582-83

  (Colo. App. 2011).

¶ 31   The plea agreement for one of the witnesses, which provides

  that the witness was agreeing to “testify truthfully,” was admitted

  into evidence. Moreover, nothing in the prosecutor’s statement

  amounted to an expression of the prosecutor’s personal opinion



                                   16
  that the witness would in fact testify truthfully (as opposed to

  merely stating that the witness agreed to do so). Nor did the

  statement suggest that the prosecutor “appeared to possess

  information unavailable to the jury.” Id. at 582. Thus, the

  prosecutor’s statement about the plea agreement was proper.

¶ 32   In sum, we discern no prosecutorial misconduct and, thus, no

  error by the trial court in failing to intervene.4

                  II.   Sellers’s Attacks on His Sentence

¶ 33   Sellers levies two attacks on his sentence, the second of which

  has two alternative bases. He contends that the imposition of a

  consecutive sentence for his aggravated robbery conviction

  constitutes double jeopardy because, although the court did not

  address whether the sentence would be concurrent or consecutive

  to the felony murder sentence in its oral remarks, the mittimus

  later provided that it was consecutive. And he argues that his

  sentence to life without the possibility of parole for felony murder is


  4 Sellers contends that even if the purported instances of
  prosecutorial misconduct addressed in Part I.B of this opinion do
  not individually rise to reversible error, their cumulative prejudicial
  effect does. See Howard-Walker v. People, 2019 CO 69, ¶¶ 24-25.
  However, because we discern no error at all, there can be no
  cumulative error.

                                      17
  categorically or, alternatively, grossly disproportionate. We agree

  with his first contention but reject both aspects of his second.

                       A.    Consecutive Sentence

¶ 34   We review de novo whether a sentence is illegal. People v.

  Chirinos-Raudales, 2021 COA 37, ¶ 33 (cert. granted Dec. 20, 2021).

¶ 35   A court may not change a sentence from concurrent to

  consecutive after a defendant has begun serving it. People v.

  Sandoval, 974 P.2d 1012, 1015 (Colo. App. 1998). “Such an

  increase in the sentence is impermissible even if the court alters the

  sentence solely to conform to or clarify its original intent.” Id. In

  Sandoval, a division of this court held that “where the trial court is

  advised of a pre-existing Colorado sentence but does not specify

  whether the new sentence is to be concurrent with or consecutive to

  the prior sentence, the new sentence will be presumed to run

  concurrently with the prior sentence.” Id. However, no published

  Colorado case addresses whether this presumption of concurrency

  applies to contemporaneously announced sentences — rather than

  a pre-existing sentence and a new sentence — when the record is

  silent as to whether the defendant’s sentences are to be concurrent

  or consecutive. Doing so for the first time, we conclude that it does.


                                     18
¶ 36   In discussing the presumption of concurrency,5 the division in

  Sandoval cited cases that applied a presumption of concurrency to

  sentences announced contemporaneously where the record was

  similarly silent. Id. at 1014-15. For example, the division cited

  Borum v. United States, 409 F.2d 433, 440 (D.C. Cir. 1967), in

  which the court held that absent a specification of consecutiveness,

  multiple sentences operate concurrently whether they are

  pronounced contemporaneously or at different times or pertain to

  the same or different matters. Sandoval, 974 P.2d at 1014-15. And

  the division noted that “[i]n Graham v. Cooper, 874 P.2d 390 (Colo.

  1994), the [S]upreme [C]ourt cited federal cases applying the

  presumption of concurrency [for contemporaneous sentences], but

  found them inapplicable where the original sentence

  unambiguously imposed consecutive sentences.” Sandoval, 974

  P.2d at 1014.



  5 Although the division used the phrase “presumption of
  concurrency,” People v. Sandoval, 974 P.2d 1012, 1015 (Colo. App.
  1998), the presumption goes to whether the sentences imposed
  were to run concurrently. The term is not intended to suggest that
  there is an evidentiary presumption that must be overcome before a
  sentencing court may exercise its discretion to impose a consecutive
  sentence.

                                   19
¶ 37   We see no reason why, where the record is silent, a

  presumption that the court intended to impose concurrent

  sentences would not apply when the trial court contemporaneously

  sentences the defendant on more than one offense. “Sentences in

  criminal cases should reveal with fair certainty the intent of the

  court and exclude any serious misapprehensions by those who

  must execute them.” Id. at 1015. “Adopting a presumption of

  concurrency comports with ‘the general notion of holding the

  Government to precision before a defendant can be jailed,’ and

  requires that the prosecution and the court affirmatively suggest

  and impose consecutive sentences if such are intended.” Id.

  (quoting United States v. Wenger, 457 F.2d 1082, 1084 (2d Cir.

  1972)).

¶ 38   As noted, the trial court did not say during the sentencing

  hearing that the sentence for aggravated robbery would be

  consecutive to the sentence for felony murder. Of course, the

  courts need not specifically use the word “consecutive.” See, e.g.,

  Graham, 874 P.2d at 394 (noting that the transcript of the

  sentencing proceeding unambiguously reflected a consecutive

  sentence, in part because the court said the aggregate sentences


                                    20
  would “total ‘80 years’”). But we do not view the court’s sentencing

  pronouncement as unambiguously indicating such an intent.

¶ 39   At the sentencing hearing, the trial court merged the five

  convictions related to the victim who was killed, entering a single

  conviction for felony murder, and sentenced Sellers to life without

  the possibility of parole in the custody of the Department of

  Corrections. Regarding his sentence for the aggravated robbery of

  the other victim, the trial court said,

             I do find that Count 13, the [aggravated
             robbery] conviction, is a separate offense. It’s
             further supported by a proven crime of
             violence sentencing enhancer. The Court finds
             that the maximum sentence of 32 years in the
             Department of Corrections, followed by a
             five-year period of parole, for Count 13 reflects
             the serious violent nature of the event as the
             Court heard the evidence and reflects the
             jury’s verdict. It is an aggravated robbery.

¶ 40   Contrary to the People’s contention, the trial court’s language

  does not evince an intent to impose a consecutive sentence.

  Rather, the trial court had just explained that the other convictions

  merged into the felony murder conviction, and its statements about

  the aggravated robbery conviction and sentence being for a separate




                                     21
  offense explained why that conviction was not merged into the

  felony murder conviction.

¶ 41   Accordingly, applying the presumption of concurrency, we

  conclude that the court’s oral pronouncement imposed concurrent

  sentences. Thus, the trial court impermissibly increased Sellers’s

  sentence when, after Sellers had already begun serving his

  sentence, it issued the mittimus providing that Sellers’s aggravated

  robbery sentence would run consecutively to his felony murder

  sentence.

                  B.    Eighth Amendment Challenges

¶ 42   Embodied in the Eighth Amendment is the principle that

  punishment for a crime must be proportionate to the offense.

  Graham v. Florida, 560 U.S. 48, 59 (2010). There are two types of

  Eighth Amendment challenges to sentences: (1) challenges to the

  excessiveness of a particular punishment for a particular offender,

  and (2) categorical challenges to sentences imposed based on the

  “nature of the offense” or the “characteristics of the offender.” See

  id. at 59-61; see also People in Interest of T.B., 2021 CO 59, ¶ 27.

¶ 43   Sellers contends that a sentence of life without the possibility

  of parole for felony murder is categorically unconstitutional; in the


                                    22
  alternative, he contends that we should remand the case to the trial

  court to conduct a proportionality review. We disagree that the

  categorical approach is applicable. And because the record is

  sufficient for us to do so, we conduct an abbreviated proportionality

  review and conclude that Sellers’s sentence is proportional. See

  People v. Cooper, 205 P.3d 475, 480 (Colo. App. 2008) (“Only when

  an extended proportionality review is required must an appellate

  court remand.”), abrogated on other grounds by Scott v. People, 2017

  CO 16.

                     1.    The Statutory Amendment

¶ 44   Sellers committed his offense on October 7, 2018. At that

  time, felony murder was a class 1 felony. § 18-3-102(1)(b), C.R.S.

  2018. As such, the minimum sentence was life in prison without

  the possibility of parole. § 18-1.3-401(1)(a)(V)(A.1), (4)(a), C.R.S.

  2018.

¶ 45   In 2021, the General Assembly reclassified felony murder as a

  class 2 felony. Ch. 58, sec. 2, § 18-3-103, 2021 Colo. Sess. Laws

  236. As a result, the maximum length of a sentence for this offense

  was lowered to forty-eight years. § 18-1.3-401(1)(a)(V)(A.1), (8)(a)(I),

  C.R.S. 2021. The General Assembly explicitly provided that the


                                     23
  reclassification only applies to offenses committed on or after

  September 15, 2021. Ch. 58, sec. 6, 2021 Colo. Sess. Laws at 238.

                       2.    Categorical Challenge

¶ 46   Sellers contends that a sentence of life without the possibility

  of parole for felony murder is categorically unconstitutional, in large

  part because of the subsequent legislative amendments to the

  classification of and penalty for felony murder. We disagree

  because the categorical approach is inapplicable.

              a.    Standard of Review and Applicable Law

¶ 47   We review de novo the constitutionality of statutes. T.B., ¶ 25.

¶ 48   Eighth Amendment challenges to criminal sentences usually

  involve “comparing the gravity of the offense and the severity of the

  sentence.” Graham, 560 U.S. at 60. However, on a few occasions,

  the Supreme Court has “used categorical rules to define Eighth

  Amendment standards.” Id.

¶ 49   Cases adopting categorical rules under the Eighth Amendment

  employ a two-part test. Id. at 61. First, we look to ‘“objective

  indicia of society’s standards’ . . . to determine whether there is a

  national consensus against the sentencing practice at issue.” Id.

  (quoting Roper v. Simmons, 543 U.S. 551, 572 (2005)). Then we


                                    24
  “determine in the exercise of [our] own independent judgment

  whether the punishment in question violates the Constitution.” Id.

                               b.   Analysis

¶ 50   Until Graham, the only cases in which the Supreme Court had

  used the categorical approach involved a determination that the

  death penalty was impermissible for certain offenses or certain

  types of offenders. Id. at 60; see also Coker v. Georgia, 433 U.S.

  584, 593-96 (1977) (defendants convicted of sexual assault where

  the victim did not die); Enmund v. Florida, 458 U.S. 782, 789-93

  (1982) (defendants convicted of felony murder but who did not

  actively participate in the use of lethal force); Ford v. Wainwright,

  477 U.S. 399, 409 (1986) (defendants who are insane); Atkins v.

  Virginia, 536 U.S. 304, 313-21 (2002) (defendants with cognitive

  disabilities); Roper, 543 U.S. at 568 (juvenile offenders); Kennedy v.

  Louisiana, 554 U.S. 407, 421 (2008) (defendants convicted of sexual

  offense against a child where death neither occurred nor was

  intended).

¶ 51   In Graham, the Supreme Court applied the categorical

  approach in holding that the Eighth Amendment prohibits the

  imposition of a life sentence without the possibility of parole on a


                                     25
  juvenile offender who did not commit homicide. 560 U.S. at 61-62,

  82. Then in Miller v. Alabama, 567 U.S. 460, 476 (2012), the

  Supreme Court held that even for homicide offenses, a juvenile may

  not be subject to a mandatory sentence of life without the

  possibility of parole, and that the sentencing authority must take

  into account the mitigating qualities of “an offender’s age and the

  wealth of characteristics and circumstances attendant to it.”

¶ 52   Graham categorically prohibited a certain punishment for

  certain offenses involving juveniles — namely, life without the

  possibility of parole for nonhomicide offenses. Contrary to Sellers’s

  argument, however, in Miller, the Supreme Court explicitly said that

  its decision “does not categorically bar a penalty for a class of

  offenders or type of crime.” 567 U.S. at 483. Rather, “it mandates

  only that a sentencer follow a certain process — considering an

  offender’s youth and attendant characteristics — before imposing a

  particular penalty.” Id.6


  6 In the wake of Miller v. Alabama, 567 U.S. 460 (2012), the
  Supreme Court’s handling of this qualifying language has been
  inconsistent. Compare Montgomery v. Louisiana, 577 U.S. 190,
  201-04 (2016) (treating the rule announced in Miller as akin to a
  “categorical constitutional guarantee[],” and thus a substantive rule


                                    26
¶ 53   Significantly, however, in neither case did the Supreme Court

  hold or even suggest that the categorical approach should be

  applied to a life-without-parole sentence imposed on an adult in a

  homicide offense. To the contrary, the Supreme Court noted in

  Graham that “defendants who do not kill, intend to kill, or foresee

  that life will be taken are categorically less deserving of the most

  serious forms of punishment than are murderers.” 560 U.S. at 69

  (emphasis added). And in Miller, the Supreme Court noted that

  “children are constitutionally different from adults for purposes of

  sentencing.” 567 U.S. at 471.

¶ 54   Sellers cites no case — and we are aware of none — extending

  the categorical approach to cases not involving the death penalty or

  juvenile offenders. In fact, the Supreme Court has upheld a life-

  without-parole sentence for an adult offender — even in a

  nonhomicide case. Harmelin v. Michigan, 501 U.S. 957 (1991)

  (possession of over 650 grams of cocaine). And the Supreme Court



  to be applied retroactively to cases already final), with Jones v.
  Mississippi, 593 U.S. ___, ___, 141 S. Ct. 1307, 1316 (2021)
  (reiterating the description of Miller as noncategorical and noting
  that “Montgomery did not purport to add to Miller’s requirements”).
  Thus, it appears that the Supreme Court’s characterization of the
  decision in Miller as noncategorical remains accurate.

                                     27
  in Miller unequivocally clarified that it was not overruling Harmelin.

  Miller, 567 U.S. at 482. Thus, because neither the Supreme Court

  nor, apparently, any other appellate court in the nation has applied

  the categorical analysis to cases not involving either the death

  penalty or juvenile offenders, we decline to do so.

                3.   Proportionality of Sellers’s Sentence

¶ 55   We also reject Sellers’s alternative request to remand for an

  abbreviated proportionality review. Instead, conducting that review

  ourselves, we conclude that the sentence is not unconstitutionally

  disproportionate despite subsequent legislative amendments to the

  sentencing range for felony murder.

               a.    Preservation and Standard of Review

¶ 56   To the extent the People contend that Sellers’s proportionality

  challenge was not preserved because he did not request a

  proportionality review, we need not resolve this issue because,

  reviewing de novo whether the sentence is grossly disproportionate,

  see Wells-Yates v. People, 2019 CO 90M, ¶ 35, we perceive no error.

                          b.    Applicable Law

¶ 57   A sentence that is grossly disproportionate to the crime is

  unconstitutional. Wells-Yates, ¶ 5 (citing Harmelin, 501 U.S. at


                                    28
  1001 (Kennedy, J., concurring in part and concurring in the

  judgment)). While most proportionality challenges occur in habitual

  criminal cases, the same principles apply in nonhabitual cases.

  See People v. Smith, 848 P.2d 365, 374 (Colo. 1993).

¶ 58   To determine whether a sentence is grossly disproportionate,

  the court conducts a two-step analysis. Wells-Yates, ¶ 10. First,

  the sentencing court conducts an abbreviated proportionality

  review. Id. at ¶¶ 11-14. And second, if necessary, it conducts an

  extended proportionality review. Id. at ¶ 15. In an abbreviated

  proportionality review, the court compares the gravity and

  seriousness of the offense with the harshness of the sentence.

  Valenzuela v. People, 856 P.2d 805, 809 (Colo. 1993); see also

  Wells-Yates, ¶¶ 7, 10. This analysis generally requires a

  consideration of the facts and circumstances underlying the

  defendant’s conviction. People v. Session, 2020 COA 158, ¶ 36.

¶ 59   Certain crimes have been designated per se grave or serious

  offenses. Wells-Yates, ¶ 13. “For these crimes, . . . a trial court

  may skip the first subpart of step one — the determination

  regarding the gravity or seriousness of the crimes . . . .” Id. A crime

  should not be designated per se grave or serious unless, based on


                                    29
  the statutory elements and in every potential factual scenario, it

  involves grave or serious conduct. Id. at ¶¶ 63-64 (explaining, for

  example, that robbery is a per se grave or serious offense).

¶ 60   Even when the offense is per se grave or serious, “it would be

  improper for a court to skip the second subpart of an abbreviated

  proportionality review and neglect to consider the harshness of the

  penalty.” Id. at ¶ 27. Our determination of the harshness of the

  penalty takes into account parole eligibility. Id. at ¶ 14.

                              c.    Analysis

¶ 61   Sellers argues that the 2021 statutory amendment should be

  considered when assessing the proportionality of his sentence.

  True, our supreme court in Wells-Yates observed that even

  statutory amendments that apply only to future offenses should

  nevertheless be considered “as objective indicia of the evolving

  standards of decency to determine the gravity or seriousness of the

  triggering offense.” Wells-Yates, ¶ 47. But the court also

  acknowledged that such an amendment is “not determinative.” Id.

  at ¶ 50.

¶ 62   Initially, we note that even after the statutory amendment, the

  legislature has still made clear that it considers felony murder a


                                    30
  serious matter. Indeed, the legislature classified felony murder as

  second degree murder, a class 2 felony. Thus, while the General

  Assembly has (prospectively) significantly lowered the sentencing

  range for such acts, the amendment cannot be seen as a signal that

  the “evolving standards of decency” reflected by the statute no

  longer consider felony murder to be grave or serious.

¶ 63   No Colorado appellate court has yet addressed whether felony

  murder is per se grave or serious. We now consider that question

  and conclude that it is.

¶ 64   A person commits felony murder when,

            [a]cting either alone or with one or more
            persons, he or she commits or attempts to
            commit felony arson, robbery, burglary,
            kidnapping, sexual assault as prohibited by
            section 18-3-402, sexual assault in the first or
            second degree as prohibited by section
            18-3-402 or 18-3-403, as those sections
            existed prior to July 1, 2000, or a class 3
            felony for sexual assault on a child as provided
            in section 18-3-405(2), or the felony crime of
            escape as provided in section 18-8-208, and,
            in the course of or in furtherance of the crime
            that he or she is committing or attempting to
            commit, or of immediate flight therefrom, the
            death of a person, other than one of the
            participants, is caused by any participant.

  § 18-3-103(1)(b), C.R.S. 2021.



                                   31
¶ 65   Felony murder is a per se grave or serious offense because it

  necessarily involves committing a violent predicate felony that

  results in the death of a person. Thus, every factual scenario giving

  rise to a charge of felony murder will be grave or serious. See

  Wells-Yates, ¶¶ 63-64; People v. Mandez, 997 P.2d 1254, 1273

  (Colo. App. 1999) (agreeing with the trial court that “felony murder

  is a serious crime”); Smith, 848 P.2d at 374 (noting that felony

  murder is a crime of “the utmost gravity”). Notably, the legislature

  has also defined it as a per se crime of violence and an

  extraordinary risk crime. § 18-3-103(4); § 18-1.3-406(2)(a)(II)(B),

  C.R.S. 2021. At least one division of this court has considered a

  crime’s classification as a per se crime of violence as support for the

  conclusion that the crime is also per se grave or serious. People v.

  Gee, 2015 COA 151, ¶ 37.

¶ 66   In sum, nothing in the statutory reclassification of felony

  murder suggests that the legislature no longer considers felony

  murder to be grave or serious.

¶ 67   As to the harshness of the penalty, we conclude that his life

  sentence is not grossly disproportionate. While we recognize that

  this life sentence is potentially substantially longer than the


                                    32
  maximum forty-eight years a defendant in Sellers’s shoes could

  receive under the amended statute, and that Sellers is not eligible

  for parole, those differences do not mean that the sentence is

  grossly disproportionate. See Mandez, 997 P.2d at 1273

  (concluding that a life sentence without parole for felony murder

  was not grossly disproportionate). Thus, we conclude that Sellers’s

  sentence is not grossly disproportionate.

                            III.   Disposition

¶ 68   We affirm the convictions and the sentence for felony murder

  but vacate the consecutive sentence for aggravated robbery and

  remand to the trial court with instructions to impose a concurrent

  sentence.

       JUDGE DAILEY and JUDGE HAWTHORNE concur.




                                    33